Citation Nr: 1105041	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  98-17 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina



THE ISSUE

Entitlement to an increased rating for single vessel 
arteriosclerotic heart disease, status post coronary angioplasty, 
currently rated 60 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1970 to December 
1971, from October 1981 to September 1985, and from November 1990 
to May 1991.  He received the Army Commendation Medal.

This matter initially came before the Board of Veterans' Appeals 
(Board) from an October 1997 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In that decision, the RO denied entitlement to an 
increased rating in excess of 30 percent for single vessel 
arteriosclerotic heart disease, status post coronary angioplasty.

In September 2003 and October 2007, the Board remanded this 
matter for further development.

In August 2009, the Appeals Management Center (AMC) granted an 
increased 60 percent disability rating for single vessel 
arteriosclerotic heart disease, status post coronary angioplasty, 
effective September 25, 2008.

In February 2010, the Board granted an increased 60 percent 
rating for arteriosclerotic heart disease for the period from 
September 17, 1996 to September 24, 2008 and denied entitlement 
to an increased rating in excess of 60 percent.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).

In November 2010, the Court vacated the Board's decision and 
remanded the case for readjudication in compliance with 
directives specified in an October 2010 Joint Motion filed by 
counsel for the Veteran and VA.  The parties to the Joint Motion 
agreed that the Board provided inadequate reasons and bases for 
its analysis of the arteriosclerotic heart disease under rating 
criteria in effect prior to January 12, 1998; and for its 
analysis of the question of the Veteran's entitlement to a total 
rating for compensation (TDIU).

The issue of entitlement to an increased rating for 
hypertension has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  


FINDINGS OF FACT

1.  Prior to January 12, 1998, the Veteran's single vessel 
arteriosclerotic heart disease was manifested by chest pain, 
shortness of breath, fatigue, and coronary occlusion, with no 
acute illness from coronary occlusion or thrombosis with 
circulatory shock.

2.  Since January 12, 1998, the Veteran's single vessel 
arteriosclerotic heart disease has been manifested by chest pain, 
shortness of breath, fatigue, coronary occlusion, ejection 
fraction of 55 to 66 percent, and METS primarily greater than 3, 
with no acute illness from coronary occlusion or thrombosis with 
circulatory shock.

3.  During the period from September 17, 1996 to October 4, 2009, 
the Veteran was service connected for the following disabilities: 
single vessel arteriosclerotic heart disease, status post 
coronary angioplasty, rated 60 percent disabling; tinnitus, rated 
10 percent disabling; joint pain of the shoulders, hands, and 
knees, rated 10 percent disabling; and hypertension, rated 10 
percent disabling; for a combined disability rating of 70 
percent.

4.  During the period from September 4, 2005 to October 4, 2009, 
the Veteran's service connected disabilities precluded gainful 
employment for which his educational and occupational experience 
would otherwise have qualified him.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 60 percent 
for single vessel arteriosclerotic heart disease, status post 
coronary angioplasty, have not been met at any time throughout 
the appeal period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.104, 
Diagnostic Code (DC) 7005 (1996, 2010).

2.  The criteria for a total rating for compensation purposes 
based on individual unemployability (TDIU) due to service-
connected disabilities were met from September 4, 2005 to October 
4, 2009.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In letters dated in May 2004 and January 2010, the RO notified 
the Veteran of the evidence needed to substantiate his claims for 
an increased rating for arteriosclerotic heart disease and for a 
TDIU.  These letters also satisfied the second and third elements 
of the duty to notify by delineating the evidence VA would assist 
him in obtaining and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 has been amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  In any event, the May 2004 and January 
2010 letters complied with this requirement.  

The Veteran has substantiated his status as a Veteran.  He was 
notified of all other elements of the Dingess notice, including 
the disability-rating and effective-date elements of his claims, 
in a June 2006 letter.  

The Court held in Vazquez-Flores v. Peake that 38 U.S.C.A § 
5103(a) requires, at a minimum, that the Secretary notify the 
Veteran that, to substantiate an increased rating claim, the 
Veteran must provide, or ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), vacated sub nom, Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Court further held that if the diagnostic code under which 
the Veteran is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has on 
the Veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at least 
general notice of that requirement to the claimant.  

Additionally, the Veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment and 
daily life.  Id.

Furthermore, the Court directed that as with proper notice for an 
initial disability rating and consistent with the statutory and 
regulatory history, the notice must also provide examples of the 
types of medical and lay evidence that the Veteran may submit (or 
ask the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation -- e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) vacated the Court's decision in Vazquez-Flores 
v. Peake insofar as it required VA, in increased ratings claims, 
to provide notice of alternative diagnostic codes or potential 
daily life evidence.  Vazquez-Flores, 580 F.3d at 1280-81.  The 
Federal Circuit held that 38 U.S.C.A. § 5103(a) notice need not 
be Veteran specific, and that while impairment in activities of 
daily life may indicate impairment in earning capacity, the 
statutory scheme does not require such evidence for proper 
adjudication of a claim.  Id.

The May 2004 letter told the Veteran that evidence of worsening 
could substantiate the increased rating claim.  He was notified 
in the June 2006 letter that medical or lay evidence could be 
submitted to substantiate his increased rating claim and was 
provided with specific examples.  The letter stated that the 
Veteran could submit letters from individuals who could describe 
the manner in which his disability had worsened.  

The June 2006 letter explained that disability ratings are 
determined by applying VA's rating schedule under which the RO 
would assign a rating from 0 to 100 percent, and that it would 
consider evidence of the nature of the symptoms of the condition, 
their severity and duration, and their impact upon employment.  

There was a timing deficiency in that the May 2004 and June 2006 
letters were provided after the initial adjudication of the claim 
for an increased rating for arteriosclerotic heart disease.  This 
timing deficiency was cured by readjudication of the claim in an 
April 2007 supplemental statement of the case.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records and all of 
the identified post-service VA treatment records and private 
medical records.  In addition, he was afforded VA examinations 
for arteriosclerotic heart disease and pertaining to his claim 
for a TDIU.

Analysis

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. § 
4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the severity 
of the disability.  The Board has a duty to acknowledge and 
consider all regulations that are potentially applicable.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as 
well as industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern. Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  

The relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from the 
time period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

The Veteran's arteriosclerotic heart disease is currently rated 
under 38 C.F.R. § 4.104, DC 7005.  The criteria for rating 
cardiovascular system disabilities were revised, effective 
January 12, 1998.  See 62 Fed. Reg. 65207-01 (Dec. 11, 1997).  
VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should first 
determine which version of the law or regulation is more 
favorable to the Veteran.  If the application of the revised 
regulation results in a higher rating, the effective date for the 
higher disability rating can be no earlier than the effective 
date of the change in the regulation.  38 U.S.C.A. § 5110(g) 
(West 2002).  Prior to the effective date of the change in the 
regulation, the Board can apply only the original version of the 
regulation. VAOPGCPREC 3-2000 (April 10, 2000).

A new law or regulation applies, if at all, only to the period 
beginning with the effective date of the new law or regulation.  
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

The Federal Circuit has created a three-part test to determine 
whether a new law has prohibited retroactive effects: (1) "the 
nature and extent of the change of the law;" (2) "the degree of 
connection between the operation of the new rule and a relevant 
past event;" and (3) "familiar considerations of fair notice, 
reasonable reliance, and settled expectations."  Princess Cruises 
v. United States, 397 F.3d 1358 (Fed. Cir. 2005).  If, under this 
test, a rule or regulation appears to have a retroactive effect, 
then the rule or regulation cannot be applied to cases pending at 
the time of its promulgation.  Rodriguez v. Peake, 511 F.3d 1147 
(Fed. Cir. 2008).

Under the criteria in effect prior to January 12, 1998 (old 
criteria), a 60 percent disability rating is warranted where 
there is a typical history of acute coronary occlusion or 
thrombosis or a history of substantial repeated angina attacks 
and where more than light manual labor is not feasible.  A 100 
percent disability rating is warranted during and for six months 
following an acute illness from coronary occlusion or thrombosis 
with circulatory shock.  After the initial six months, a 100 
percent disability rating is also warranted where there are 
chronic residual findings of congestive heart failure or angina 
on moderate exertion or where more than sedentary employment is 
precluded.  38 C.F.R. § 4.104, DC 7005 (1996).

Under the criteria in effect since January 12, 1998 (new 
criteria), a 60 percent disability rating is warranted where 
there is more than one episode of acute congestive heart failure 
in the past year, or; where a workload of greater than 3 METs but 
not greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; where there is left ventricular 
ejection fraction (LVEF) of 30 to 50 percent.  A 100 percent 
disability rating is warranted where there is documented coronary 
artery disease resulting in chronic congestive heart failure, or; 
where a workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; where there is left 
ventricular dysfunction with an ejection fraction of less than 30 
percent.  38 C.F.R. § 4.104, DC 7005 (2010).

One MET is defined as the energy cost of standing quietly at rest 
and represents an oxygen uptake of 3.5 milliliters per kilogram 
of body weight per minute.  When the level of METs at which 
dyspnea, fatigue, angina, dizziness, or syncope develops is 
required for evaluation, and a laboratory determination cannot be 
done for medical reasons, an estimation by a medical examiner of 
the level of activity (expressed in METs and supported by 
specific examples, such as slow stair climbing or shoveling snow) 
that results in dyspnea, fatigue, angina, dizziness, or syncope 
may be used. 38 C.F.R. § 4.104, Note (2) (2010).

VA also revised that portion of the Rating Schedule for 
evaluation of specified cardiovascular disorders, including DC 
7005, during the pendency of the Veteran's appeal.  See 71 Fed. 
Reg. 52,459-60 (Sept. 7, 2006); codified at 38 C.F.R. 4.100 
(2010).  The revised regulation contains the following new 
provisions: (1) In all cases, whether or not cardiac hypertrophy 
or dilatation (documented by electrocardiogram, echocardiogram, 
or X-ray) is present and whether or not there is a need for 
continuous medication must be ascertained.  (2) Even if the 
requirement for a 10 percent rating (based on the need for 
continuous medication) or a 30 percent rating (based on the 
presence of cardiac hypertrophy or dilatation) is met, MET 
testing is required except when there is a medical 
contraindication, when the LVEF has been measured and is 50 
percent or less, when chronic congestive heart failure is present 
or there has been more than one episode of congestive heart 
failure within the past year and when a 100 percent evaluation 
can be assigned on another basis.  (3) If LVEF testing is not of 
record, evaluation should be based on alternative criteria unless 
the examiner states that the LVEF test is needed in a particular 
case because the available medical information does not 
sufficiently reflect the severity of a veteran's cardiovascular 
disability.  Id.

In addition to the 60 percent rating for arteriosclerotic heart 
disease, the Veteran is in receipt of a 10 percent rating for 
hypertension.

The Veteran's private treatment records and VA treatment records 
dated from November 1991 to December 1998 and VA examination 
reports dated in April 1997 and January 1998 reveal that he 
reported recurrent angina, described as a precordial burning 
sensation and occasional sharp discomfort, palpitation at rest or 
on exertion, and fatigue.  The chest pain was treated with 
nitroglycerin.  He had been prescribed various medications for 
his cardiac disability which helped control his angina.  There 
were no prolonged episodes of nausea, vomiting, or diaphoresis.

Examinations revealed a regular heart rate and rhythm with no 
murmurs, rubs, or gallops.  Chest X-rays and a myocardial 
perfusion examination revealed diffuse inhomogeneity, decreased 
activity in the inferior wall suggesting diaphragmatic 
attenuation or prior infarction, a small focal area of decreased 
activity in the anteroseptal wall near the apex of the heart 
suggesting the possibility of prior infarction, and a small area 
of reversibility involving the lateral wall near the base of the 
heart.  There was normal heart size and no cardiac decompensation 
or cardiopulmonary disease.  Ejection fraction was measured as 55 
percent to 61 percent.  Diagnoses of unstable angina, 
atherosclerotic heart disease, and coronary artery disease, 
status post angioplasty with recurrent chest pain were provided.
   
The Veteran underwent a left heart catherization, coronary 
angiography, left ventriculography biplane in December 1995 due 
to unstable angina.  There was significant single vessel 
atherosclerotic heart disease with a 90 percent mid-right 
coronary artery stenosis and ejection fraction was measured as 60 
percent.  

A November 1998 VA examination report reveals that the Veteran 
reported that despite undergoing angioplasties in 1985 and 1995, 
he continued to experience angina pain.  The pain was heavy and 
sharp in nature and radiated across the chest to his left jaw and 
occasionally to his left arm.  He also experienced shortness of 
breath and dyspnea on exertion after 30 yards of walking and 
paroxysmal nocturnal dyspnea.  He was prescribed various 
medications for his cardiac symptoms, including nitroglycerin.

Examination revealed regular heart rate and rhythm without 
murmur, rubs, or gallops.  A chest X-ray revealed normal cardiac 
size.  Diagnoses of coronary artery disease and ongoing angina 
were provided.  The physician who conducted the November 1998 VA 
examination noted that angioplasties provided symptomatic relief 
for not more than 6 months and opined that the Veteran's ongoing 
angina was most likely from stenosis of the coronary artery.

In a December 1998 letter, the Veteran reported that he 
experienced frequent angina on a daily basis.

The Veteran's VA and private treatment records dated from July 
1999 to March 2001 indicate that he reported chest pain.  
Examinations revealed an abnormal resting electrocardiogram, fair 
exercise tolerance, adequate hemodynamic response, fatigue, and 
moderate inferior ischemia, but no cardiac symptoms during 
stress.  Ejection fraction was measured as 57 percent to 60 
percent and METS were measured as 2.5 to 5.5.  A January 2000 
chest X-ray was normal.  Diagnoses of multivessel coronary artery 
disease were provided.

A cardiac catherization was performed in October 2000 which 
revealed multivessel occlusive coronary artery disease in a right 
dominant system, normal left ventricular systolic function, 
normal resting left heart hemodynamic parameters, and normal 
oxygen saturation.  Ejection fraction was measured as 60 percent.

A March 2001 VA examination report indicates that the Veteran 
reported daily angina with shortness of breath one to two times 
each day.  There was fatigue and dizziness, but no syncope, 
congestive heart failure, or acute rheumatic heart disease. 
Examination revealed a regular heart rate with no murmurs, rubs, 
or gallops.  METS were measured as 6.0.  The Veteran was 
diagnosed as having coronary artery disease.

VA and private treatment records dated from October 2002 to June 
2008 , a February 2003 statement submitted by the Veteran, and a 
March 2007 VA examination report reveal that he reported 
increasing daily exertional chest pain.  The pain was described 
as a tightness that radiated through the shoulder and neck; it 
lasted 2 to 3 minutes at a time, and sometimes occurred while 
resting.  He was prescribed, but did not have to take, 
nitroglycerin and the pain was usually relieved by rest.  The 
pain was occasionally associated with shortness of breath and 
fatigue at rest and with exertion, but the Veteran did experience 
any heart attacks.

Examinations revealed regular heart rate and rhythm with no 
murmurs, rubs, or gallops, average to poor exercise tolerance, 
occasional electrocardiogram findings during stress testing 
consistent with ischemia, and occasional exercise induced chest 
pain and shortness of breath.  There was inferoposterior 
ischemia.  Ejection fraction was measured as 60 percent to 66 
percent and METS were measured as 3 to 7.  The Veteran was 
diagnosed as having multivessel coronary artery disease, acute 
coronary syndrome, crescendo angina, in-stent restenosis, 
coronary occlusion without myocardial infarction, and coronary 
atherosclerosis.

The physician who conducted the March 2007 VA examination opined 
that it was not feasible for the Veteran to perform more than 
light manual labor.  He reasoned that the Veteran reported that 
he experienced daily exertional chest pain, that he had retired 
due to coronary artery disease, currently worked one day a week 
in a sedentary job at an auto auction, and was incapable of 
performing even light physical labor.

The Veteran underwent cardiac catherizations in October 2002, 
September 2004, December 2005, and June 2008 with some stent 
placements.  These procedures revealed abnormal resting 
hemodynamics manifested by mild to moderate systolic hypertension 
and a mildly elevated left ventricular end diastolic pressure, 
normal left ventriculography, and multivessel atherosclerotic 
heart disease with arterial occlusion.

At a September 2008 VA examination the Veteran reported daily 
chest pain, shortness of breath, dyspnea with exertion (could 
walk 50 feet before becoming short of breath), swelling of the 
lower extremities, and occasional arrhythmia with palpitations.  
The chest pain lasted approximately 1 minute or less, occurred 
with exertion, and was relieved with nitroglycerin.  There was no 
valvular disease, congestive heart failure, or orthopnea.  He 
estimated METS of less than 3 because he was unable to perform 
light yard work, painting, or light carpentry due to shortness of 
breath and dizziness.

The Veteran further reported that he was employed part time (15 
hours per week) as a truck driver delivering laundry.  He loaded 
and unloaded the laundry himself.  His heart disability affected 
his occupation in that it slowed him down and he had to stop and 
take breaks.  His activities of daily living were also affected 
due to decreased endurance and frequent fatigue.

Examination revealed regular heart rate and rhythm with no rubs, 
gallops, or murmurs.  An echocardiogram performed in September 
2008 measured an ejection fraction of 65 percent.  An exercise 
tolerance test was performed in October 2008, but the physician 
who conducted the examination opined that the test was an 
inconclusive, submaximal test.  Actual METS were measured at 4.6, 
however the examiner was unable to adequately assess ejection 
fraction.  The Veteran experienced angina and was unable to walk 
through chest pain to see if EKG changes would occur.  The 
Veteran was diagnosed as having coronary artery disease.

The examiner recommended using the ejection fraction measured in 
September 2008 to rate the Veteran's disability, because the 
exercise tolerance test was inconclusive and the Veteran's 
cardiac disability needed to be clarified (e.g. by performing a 
left heart catherization).  She recommended that the Veteran 
undergo a catherization to assess for in-stent restenosis, but 
the Veteran declined to have the procedure done through VA and 
planned to discuss the situation with his private physician.

A June 2009 VA examination report indicates that the Veteran 
reported experiencing episodes of chest pain approximately every 
12 to 16 months, which required some intervention.  There was 
daily chest pain that lasted approximately 1 to 2 minutes during 
exertion or while at rest.  The pain was relieved with 
nitroglycerin.  He also experienced dyspnea on exertion and could 
walk no more than 1 to 2 blocks on level ground without becoming 
short of breath and had bilateral lower extremity edema.  There 
was no valvular heart disease, congestive heart failure, cardiac 
arrhythmia, or orthopnea.

The Veteran reported that he estimated his METS as less than or 
equal to 3, because he was unable to do light yard work, 
painting, or light carpentry without developing chest pain and/or 
shortness of breath.  He was employed part time running a laundry 
route, but his occupation was affected by his heart disability 
because he had to stop and rest frequently.  His activities of 
daily living were also affected because physical activities (e.g. 
yard work exercise, recreational activities) were limited.

Examination revealed regular heart rate and rhythm with a grade 
2/6 systolic murmur.  An echocardiogram obtained in September 
2009 revealed an estimated left ventricular ejection fraction of 
65 percent with normal left ventricular systolic function.  There 
were no significant abnormalities noted aside from trace 
pulmonic, as well as tricuspid regurgitation.  The physician who 
conducted the examination noted the results of the October 2008 
exercise tolerance test which revealed maximal METS of 4.6.  A 
diagnosis of coronary artery disease was provided.

The examiner opined that the exercise tolerance and METS (4.6) 
most closely reflected the Veteran's cardiac function due to 
angina which limited his exercise tolerance.  Furthermore, due to 
the angina and dyspnea which the Veteran experienced due to his 
heart disability, anything more than light manual labor was not 
feasible.

One of the bases of the Joint Motion was that the Board did not 
adequately discuss whether an increased rating was warranted 
under the old version of DC 7005, especially in light of the 
findings of coronary occlusion.

As for the old criteria, although there was evidence of 
multivessel occlusive coronary artery disease during the October 
2000 cardiac catherization, and coronary occlusion was identified 
during several subsequent procedures throughout the years, a 100 
percent rating based on coronary occlusion is only warranted 
under the old criteria when occlusion is accompanied by 
circulatory shock.  38 C.F.R. § 4.104, DC 7005 (1996).

"Shock" is defined as a condition of profound hemodynamic and 
metabolic disturbance characterized by failure of the circulatory 
system to maintain adequate perfusion of vital organs.  It may 
result from such things as inadequate cardiac function 
(cardiogenic shock).  Dorland's Illustrated Medical Dictionary 
1728 (31st ed. 2007).  

"Cardiogenic shock" is defined as shock resulting from primary 
failure of the heart in its pumping function, as in myocardial 
infarction, severe cardiomyopathy, or mechanical obstruction or 
compression of the heart.  Clinical characteristics are similar 
to those of hypovolemic shock and include the following symptoms: 
hypotension; hyperventilation; cold, clammy, cyanotic skin; a 
weak and rapid pulse; oliguria; and mental confusion, 
combativeness, or anxiety.  Id.  

In light of these definitions, it is clear from the evidence of 
record that the Veteran has not experienced circulatory shock at 
any time throughout the appeal period.  The treatment and 
examination records make no mention of such a serious condition, 
and if it had been present, it would be inconceivable that such 
providers would fail to mention its presence.  The Veteran has 
never experienced a clinically diagnosed myocardial infarction, 
he has never been diagnosed as having shock, and there is no 
evidence of emergency hospitalizations.  The evidence otherwise 
does not reflect that he has experienced symptoms consistent with 
circulatory shock.   

Furthermore, even if the evidence did support a finding of 
coronary occlusion with circulatory shock (and it does not), the 
old version of DC 7005 specifies that a 100 percent rating is 
only warranted for an "acute illness" from coronary occlusion.  
In order for an illness to be "acute", it must have "a short 
and relatively severe course."  Id at 25.  There is no evidence 
of any such illness in this case.  Rather, the evidence of record 
reveals that the Veteran has experienced a fairly consistent  
pattern of angina, shortness of breath, and fatigue throughout 
the appeal period, albeit with occasional increases in such 
symptoms.  Given the duration and consistency with which these 
symptoms have occurred, any illness resulting from coronary 
occlusion would not qualify as "acute."

Although the Veteran has experienced recurrent angina during both 
exertion and while resting and there is evidence that his cardiac 
disability precludes more than sedentary employment, such factors 
cannot serve as the basis for a 100 percent rating under the old 
criteria without a finding of an initial acute illness from 
coronary occlusion or thrombosis with circulatory shock.  Based 
on the foregoing discussion, the evidence more closely 
approximates the criteria for a 60 percent rating under the old 
version of DC 7005 and an increased 100 percent rating is not 
warranted under the old criteria.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. § 4.7, 4.104, DC 7005 (1996).

With regard to the new criteria effective January 12, 1998, the 
evidence of record since that date reveals that the Veteran has 
not experienced congestive heart failure, and he has consistently 
denied having such a disability.  Ejection fraction has never 
been measured as less than 30 percent and has ranged from 55 
percent to 66 percent.  Furthermore, although the Veteran's 
private treatment records from the Anderson Area Medical Center 
reveal that his workload was measured as 3.0 and 2.5 to 3.0 METS 
on various dates between September and November 2004 and November 
and December 2000, respectively, and he has experienced dyspnea, 
fatigue, and angina, all other workload readings since January 
12, 1998 have been in excess of 3.0, with METS most recently 
recorded as 4.6 during the June 2009 VA examination.  The Veteran 
has reportedly estimated his METS as less than 3, but his 
estimate has not been borne out clinically.  VA regulations 
provide that METS are determined by testing, or in specific 
circumstances, which a medical professional would have to 
determine were present.  38 C.F.R. § 4.100 (2010).

Thus, the symptoms of the Veteran's arteriosclerotic heart 
disease since January 12, 1998 more closely approximate the 
criteria for a 60 percent rating under the new version of DC 7005 
and an increased 100 percent rating is also not warranted under 
the new criteria.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.7, 
4.104, DC 7005 (2010).

Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the case 
"presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  The question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not 
assign an extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by the 
claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of a claimant's 
service-connected disability with the established criteria found 
in the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 
1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

The evidence indicates that the Veteran's arteriosclerotic heart 
disease has adversely impacted his ability to maintain 
employment.  For example, he reported during the June 2009 VA 
examination that he was employed part time running a laundry 
route, but that his occupation was affected by his heart 
disability because he had to stop and rest frequently.  
Furthermore, in an October 2009 letter, A.H. Chandler, III, M.D. 
stated that it would be difficult for the Veteran to work due, in 
part, to his heart disability.  Such evidence raises the question 
of entitlement to an extraschedular rating.  The symptoms of the 
Veteran's disability are angina, palpitations, fatigue, shortness 
of breath, dizziness, and cardiac arrhythmia.  These symptoms are 
contemplated by the rating criteria.  Thus, referral for 
consideration of an extraschedular evaluation is not warranted.  
38 C.F.R. § 3.321(b)(1).

Total Disability Rating Based on Individual Unemployability 
(TDIU)

The Court has held that a TDIU is an element of all claims for an 
increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
Where a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) (2010) that an informal claim "identify the benefit 
sought" has been satisfied and VA must consider whether the 
veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001).

The second basis for the Joint Motion was that the Board did not 
adequately discuss whether the Veteran was entitled to a TDIU 
based upon his reported work history.  

In February 2010, the Veteran was granted a TDIU, effective 
October 5, 2009. Therefore, the question of entitlement to a TDIU 
is not raised for the period since that date.  

However, the Veteran's claim for an increased rating for 
arteriosclerotic heart disease was received on September 17, 1996 
and the evidence indicates that his disabilities precluded 
gainful employment prior to October 5, 2009.  For example, the 
June 2009 VA examination report reveals that the Veteran reported 
that he was employed part time running a laundry route, but that 
his occupation was affected by his heart disability because he 
had to stop and rest frequently.  The physician who conducted the 
examination opined that due to the angina and dyspnea which the 
Veteran experienced due to his heart disability, anything more 
than light manual labor was not feasible.

Furthermore, in his December 2009 Application for Increased 
Compensation Based on Unemployability (VA Form 21-8940), the 
Veteran reported that he last worked full time in September 2005, 
that he was unemployed from September 2005 to August 2006, and 
only had part time, marginal employment from August 2006 to 
October 2009.  Thus, given the evidence of a medical disability, 
the claim for the highest rating possible, and evidence of 
unemployability, the record raises a claim for a TDIU under 
Roberson and Rice for the period prior to October 5, 2009.

VA will grant a TDIU when the evidence shows that the Veteran is 
precluded, by reason of his service connected disabilities, from 
obtaining or maintaining "substantially gainful employment" 
consistent with his education and occupational experience.  38 
C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 
(1992).

The central inquiry is, "whether the Veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).

The regulations provide that if there is only one such 
disability, it must be rated at 60 percent or more; and if there 
are two or more disabilities, at least one disability must be 
rated at 40 percent or more, and sufficient additional disability 
must bring the combined rating to 70 percent or more.  
Disabilities resulting from common etiology or a single accident 
or disabilities affecting a single body system will be considered 
as one disability for the above purposes of one 60 percent 
disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Board must evaluate whether there are circumstances in the 
Veteran's case, apart from any non service connected disability 
and advancing age, which would justify a total rating based on 
individual unemployability due solely to the service connected 
disabilities.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  
Marginal employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).

Since September 17, 1996, the Veteran has been service connected 
for the following disabilities:  single vessel arteriosclerotic 
heart disease, status post coronary angioplasty, rated 60 percent 
disabling; tinnitus, rated 10 percent disabling; joint pain of 
the shoulders, hands, and knees, rated 10 percent disabling; and 
hypertension, rated 10 percent disabling; for a combined 
disability rating of 70 percent.  Therefore, he met the schedular 
requirements for a TDIU prior to October 5, 2009.  38 C.F.R. § 
4.16(a).

The remaining question is whether the Veteran's service connected 
disabilities precluded gainful employment for which his education 
and occupational experience otherwise qualified him prior to 
October 5, 2009.  

A March 1995 VA examination report reveals that the Veteran 
reported that he was employed as a civilian technician in staff 
operations and a training specialist for the armed services for 
the previous 20 years, with a salary of $44,000 a year.  VA 
examination reports dated in October 1997 and January 1998, a 
February 1998 VA nurse practitioner treatment note, a June 2004 
VA examination report, a September 2004 discharge summary from 
AnMed Health, a December 2004 examination report from Fort 
Gordon, Georgia, and an August 2005 examination report from 
Cornerstone Family Medicine indicate that he continued to be 
employed full time in an administrative job with the Army Reserve 
during this period.

In his October 2009 letter, Dr. Chandler stated that the Veteran 
had a history of elevated lipids; hypertension, gastroesophageal 
reflux disease, diabetes mellitus, and coronary artery disease 
status post multiple percutaneous revascularizations.  He 
experienced chest discomfort and required another percutaneous 
revascularization to his right coronary artery.  Given his 
extensive cardiac history and multiple percutaneous 
revascularizations, Dr. Chandler opined that it would be 
difficult for the Veteran to work.  He reasoned that the 
Veteran's job required lifting and exposure to the elements, 
which would be difficult and create symptoms. 

In a November 2009 letter, the president and owner of Mac's Dry 
Cleaners stated that the Veteran had been employed as a route 
driver with that business, but that his employment had ended due 
to health issues.

In his December 2009 VA Form 21-8940, the Veteran reported that 
he completed 2 years of college and received an Associate's 
Degree.  He worked full time in an administrative job from 
November 1976 to September 3, 2005.  His highest gross salary per 
month in that position was $6,000 and his highest yearly salary 
was $72,000 in 2004.  His service-connected coronary artery 
disease and hypertension affected full time employment as of 
September 3, 2005 and he was reportedly unemployed as of that 
date until August 19, 2006.  He worked part time with Mac's Dry 
Cleaners as a laundry deliverer from August 19, 2006 to October 
19, 2009 (highest gross salary per month of $360) and with 
Carolina Auto Auction from August 18, 2006 to October 21, 2009 
(highest gross salary per month of $150).  His total earned 
income for the previous 12 months was $6,000.

Marginal employment is defined as when a veteran's earned annual 
income does not exceed the amount established by the U.S. 
Department of Commerce, Bureau of the Census, as the poverty 
threshold for one person.  Marginal employment may also be held 
to exist, on a facts found basis (includes but is not limited to 
employment in a protected environment such as a family business 
or sheltered workshop), when earned annual income exceeds the 
poverty threshold.  Consideration shall be given in all claims to 
the nature of the employment and the reason for termination.  
38 C.F.R. § 4.16(a).

According to the U.S. Department of Commerce, Bureau of the 
Census, the poverty thresholds for one person under the age of 65 
for the years 2006 through 2009 were the following: $10,488, 
$10,787, $11,201, and $11,161, respectively.

The above evidence reflects that the Veteran was gainfully 
employed in a full time administrative position from November 
1976 to September 3, 2005, at which time he reportedly became 
unemployed due to his service-connected coronary artery disease 
and hypertension.  He was unemployed until August 2006 when he 
began working at Mac's Dry Cleaners and Carolina Auto Auction.  
Although he was employed part time at these facilities from 
August 2006 to October 2009, his reported combined salary from 
these jobs during this period (approximately $6,120/year) fell 
below the established poverty thresholds.  Thus, the Veteran's 
employment from August 2006 to October 2009 is considered 
marginal employment.  See 38 C.F.R. § 4.16(a).

Furthermore, the medical evidence of record indicates that the 
Veteran's ability to maintain gainful employment was, at least in 
part, affected by his service-connected arteriosclerotic heart 
disease and hypertension and the Veteran reported that his 
ability to work full time was affected by these disabilities as 
of September 3, 2005.

Thus, based on the Veteran's reported work history and earnings 
and his medical records and resolving reasonable doubt in his 
favor, a TDIU is granted for the period from September 4, 2005 
(the date the Veteran's full time employment ended) to October 4, 
2009.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.16(a).  A TDIU is not 
warranted at any time prior to September 4, 2005 because the 
Veteran was gainfully employed in a full time position for the 
entire period from September 17, 1996 to September 4, 2005.



ORDER

Entitlement to an increased rating in excess of 60 percent for 
single vessel arteriosclerotic heart disease, status post 
coronary angioplasty, is denied.

Entitlement to a TDIU, from September 4, 2005 to October 4, 2009, 
is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


